Citation Nr: 1414525	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-00 230A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected chronic sinusitis and allergic rhinitis, status post septoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel

INTRODUCTION

The Veteran served on active duty from July 1987 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case is now under the jurisdiction of the North Little Rock, Arkansas RO.  

The issue on appeal was originally characterized as entitlement to service connection for sleep apnea.  During the video conference hearing, the Veteran's representative contended that the sleep apnea may be related to the Veteran's service-connected disabilities.  As a result, the Board reframed the issue on appeal to allow for consideration for secondary service connection.  

In April 2012, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been provided a VA examination with respect to his claim for entitlement to service connection for sleep apnea.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, 3.313, 3.316, and 3.317, manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4) (2013).  Note (ii) provides that the third requirement may be satisfied by competent evidence showing that post-service treatment for a condition or other possible association with military service.  Id.  

The medical evidence reflects a diagnosis of sleep apnea.  In addition, a May 1996 service treatment record, dated several months prior to the Veteran's separation from active service, noted that the Veteran had a very loud snore.  In addition, W.H., a friend who reportedly served with the Veteran, explained in a statement that the Veteran snored very loudly during active service.  Every now and then, W.H. heard him stop and snort to try to catch his breath.  W.H. also explained that the Veteran would fall asleep and take naps during the day.  The Veteran has also stated that his current symptoms existed since his period of active service.  The Board finds that the evidence is sufficient to trigger a VA examination due to the report of snoring in the service treatment records, W.H.'s statement, and the Veteran's statements of experiencing the same symptoms since active service.  A VA examination must be provided.  In addition, the examiner must provide an opinion as to whether sleep apnea is secondary to the Veteran's service-connected disabilities.  See 38 C.F.R. § 3.310 (2013).  

During the video conference hearing, the Veteran reported ongoing treatment at the Shreveport VA Medical Center.  The most recent VA treatment records are dated in February 2009.  Updated VA treatment records must be requested.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter with respect to the evidence required to substantiate a claim of secondary service connection.  

2.  Request updated VA treatment records from the Shreveport VA Medical Center, to include any associated outpatient clinics, from February 2009 to the present.  Any negative response must be associated with the claims file and the Veteran notified accordingly.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any sleep apnea present.  The claims file must be made available to the examiner for review and the examiner must indicate that the review was completed.  Any indicated studies must be completed.  Following an examination of the Veteran and review of the claims file, the examiner must address the following:  

a.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any sleep apnea was caused by or otherwise related to active service.  

In doing so, discuss the notation of snoring in the service treatment records, the Veteran's statements regarding his symptoms during active service, and W.H.'s statement regarding the Veteran snoring and gasping for air and daytime naps.  

b.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any sleep apnea was caused or aggravated by his service-connected disabilities (chronic sinusitis and allergic rhinitis, status post septoplasty).  

In doing so, note the May 2009 VA examination report wherein the examiner noted that the Veteran's interference with breathing through his nose interfered in his use of a CPAP that he uses for sleep apnea.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A clear rationale must be provided for any opinion reached.  

3.  After the above development has been completed, readjudicate the issue on appeal.  If the benefit sought is not granted, provide the Veteran and his representative a Supplemental Statement of the Case, to include the pertinent laws and regulations as to secondary service connection and adjudicate the issue on the basis of direct and secondary service connection.  Allow an opportunity for response and return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

